                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  NO. 5:18-CV-19-FL


CARRIE D. RANDA,                              )
                               Plaintiff,     )
                                              )
                     v.                       )
                                                          ORDER TO SEAL
                                              )
WILLIAM P. BARR,                              )
Attorney General, U.S. Department of Justice, )
                            Defendant.        )


                                       ORDER

       This matter is before the Court on Plaintiff’s Motion to Seal her Opposition (DE 91), and its

supporting exhibits, to Defendant’s Motion to Exclude Plaintiff’s Treating Providers (DE 87). Pursuant

to Local Civil Rule 79.2, Section V.G of the Court’s CM/ECF Policy Manual, and the Court’s

Stipulated Protective Order (DE 44) and Consent Protective Order (DE 65) entered in this action, and

for the following reasons, the Motion is GRANTED.

       1.      On March 11, 2019, the Court entered a Stipulated Protective Order in this action.

DE 44. Defendant sought entry of the Stipulated Protective Order in order to provide Plaintiff with

information concerning or evidencing criminal case-related communications related to the

criminal cases to which Plaintiff was previously assigned as an Assistant U.S. Attorney (“AUSA”)

and information concerning other non-managerial AUSAs formerly or currently employed at the

U.S. Attorney’s Office (“USAO”), the disclosure of which may violate the Privacy Act, 5 U.S.C.

§ 552a, the law enforcement privilege, the deliberative process privilege, the attorney-client

privilege, and/or the work-product doctrine, absent the entry of a protective order. Id. Plaintiff, in

turn, requested a protective order to permit her to provide Defendant with documents and

information concerning or evidencing those medical records relevant to her claims in this case. Id.


                                                  1
The Stipulated Protective Order provides for the designation of certain “Confidential Material,”

including any information and documents disclosed to Defendant by Plaintiff during discovery

concerning or evidencing Plaintiff’s medical records or medical condition. Id. ¶ 1. Paragraph 8 of

the Stipulated Protective Order sets forth the procedure for the filing of “Confidential Material”

under seal. Id. ¶ 8.

        2.      On August 1, 2019, the Court entered a Consent Protective Order in this action.

DE 65. Plaintiff sought entry of the Consent Protective Order in order to her safeguard personal

and confidential medical information, including records produced by her current and former health

care providers in connection with this litigation. Id. Pursuant to the Consent Protective Order, if

either party wishes to use such records or their contents in a filing with the Court, or to include in

a court filing a deposition transcript that refers to the contents of such records, then the filing party

shall seek to have that portion of the filing made under seal, and contemporaneously the filing

party shall file a motion to seal that complies with Paragraph 8 of the Stipulated Protective Order.

Id.

        3.      On October 31, 2019, Defendant filed a Motion to Exclude Plaintiff’s Treating

Providers (DE 87) and supporting Memorandum (DE 84) and exhibits (DE 88-1 to 88-8).

Defendant’s Motion and supporting Memorandum and exhibits contain or reference Plaintiff’s

sensitive and personal medical information relevant to her claim for damages in this action,

including the identity of Plaintiff’s health care providers and their observations and conclusions

during the course of treatment of Plaintiff. Additionally, supporting Exhibits C, D, and H (DE

88-3, 88-4, and 88-8) are marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”

pursuant to the Stipulated Protective Order.




                                                   2
       4.      The common law and the First Amendment protect the public’s right of access to

judicial records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). Under

the common law, the public enjoys a presumptive right to inspect and copy judicial records and

documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978)). This

presumption, however, may be overcome if competing interests outweigh the public’s interest in

access. Id. Where access to judicial documents is protected by the First Amendment, “access may

be denied only on the basis of a compelling governmental interest, and only if the denial is

narrowly tailored to serve that interest.” Id. The First Amendment guarantee of access has been

extended to only particular judicial records and documents, such as documents filed in connection

with a summary judgment motion in a civil case. Id. (citing Rushford v. The New Yorker

Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)). For purposes of his Motion to Seal, Defendant

assumes that the First Amendment presumption of access applies. For purposes of her Motion to

Seal her Opposition, Plaintiff does not concede that this presumption applies.

       5.      The information contained in Defendant’s Motion and supporting Memorandum

and exhibits originates from Plaintiff’s medical records, which are designated “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” in this action and contain Plaintiff’s sensitive and

confidential medical information. Plaintiff’s Opposition, likewise, has to discuss that information

in order to respond to Defendant’s argument. The Government has a compelling interest in

ensuring the confidentiality of Plaintiff’s personal medical information in connection with its

filings, in ensuring that it refrains from publicly disclosing such information, and in ensuring

compliance with the Consent Protective Order (DE 65) entered in this action. The Government’s

compelling interest likewise extends to Plaintiff’s Opposition to the Government’s Motion.




                                                3
       6.      The alternative to sealing—filing an unsealed version of Plaintiff’s Opposition and

supporting exhibits—would be insufficient to protect the Government’s interest and Plaintiff’s

interests in this case because it would require the public disclosure of Plaintiff’s personal and

confidential medical information. Because Plaintiff’s personal and confidential medical

information is referenced throughout the entirety of her Opposition, the redaction of portions of

such documents would be impractical and would not be sufficient to safeguard Plaintiff’s personal

and confidential medical information.

       7.      As evidenced by his assent to the Consent Protective Order (DE 65) and

endorsement of the Stipulated Protective Order (DE 44), as well as his own Motion to Seal

(DE 89), Defendant does not object to the entry of an order sealing Plaintiff’s Opposition.

       8.      In order to accommodate the Government’s compelling interest, the Plaintiff’s

interest in the confidentiality of her health care information, and in accordance with the terms of

the Stipulated Protective Order and the Consent Protective Order, the Court GRANTS Plaintiff

leave to file under seal her Opposition to Defendant’s Motion to Exclude (DE 91) and its

supporting exhibits (DE 91-1 to 91-2).

       It is SO ORDERED.

       This _____           December
             17th day of ________________________, 2019.



                                      ____________________________________________
                                      LOUISE W. FLANAGAN
                                      UNITED STATES DISTRICT JUDGE




                                                4
